   Case: 3:17-cr-00071-WHR Doc #: 87 Filed: 05/15/19 Page: 1 of 3 PAGEID #: 867



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON


     UNITED STATES OF AMERICA,                     :     CASE NO. 3:17-CR-71-WHR
                                                   :
                        Plaintiff,                 :     UNITED STATES’ RESPONSE TO
                                                   :     SECOND PRO SE MOTION FOR NEW
        v.                                         :     TRIAL
                                                   :
     LAITH WALEED ALEBBINI,                        :
                                                   :
                        Defendant.                 :
                                                   :


       The defendant has filed another pro se motion for a new trial. (R. 86.) The United States

thereafter contacted the defendant’s counsel to inquire whether he “adopts” the motion. Counsel

indicated he is not adopting the motion. As a result, the United States has not provided a

“formal,” substantive response to the pro se motion for a new trial, or addressed the timeliness of

the motion, and only submits this brief response to make clear for the record that it does not, by

the lack of a more formal, substantive response, concur with or acquiesce to the claims made by

the defendant in his pro se motion, or its timeliness.
   Case: 3:17-cr-00071-WHR Doc #: 87 Filed: 05/15/19 Page: 2 of 3 PAGEID #: 868



Because the defendant is a represented party, and consistent with the prior practice in this case,

the defendant’s pro se motion should be denied, or alternatively, dismissed or stricken.

                                              Respectfully submitted,

                                              BENJAMIN C. GLASSMAN
                                              United States Attorney

                                              s/Vipal J. Patel
                                              VIPAL J. PATEL (CA 156212)
                                              First Assistant United States Attorney
                                              DOMINICK S. GERACE (OH 0082823)
                                              Assistant United States Attorney
                                              200 West Second Street, Suite 600
                                              Dayton, Ohio 45402
                                              Office: (937) 225-2910
                                              Fax: (937) 225-2564
                                              vipal.patel@usdoj.gov
                                              dominick.s.gerace@usdoj.gov

                                              s/Justin Sher
                                              JUSTIN SHER (DC 974235)
                                              Trial Attorney
                                              National Security Division
                                              United States Department of Justice
                                              950 Pennsylvania Avenue, NW
                                              Washington, DC 20004
                                              Office: (202) 353-3909
                                              justin.sher@usdoj.gov




                                                 2
   Case: 3:17-cr-00071-WHR Doc #: 87 Filed: 05/15/19 Page: 3 of 3 PAGEID #: 869



                                CERTIFICATE OF SERVICE


       I hereby certify that this pleading was filed with this Court on this 15th day of May 2019, a
process that automatically provides an electronic copy to all counsel of record.


                                              s/Vipal J. Patel
                                              VIPAL J. PATEL (CA 156212)
                                              First Assistant United States Attorney




                                                 3
